145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daryl HARMON, Plaintiff-Appellant,v.Sherman BLOCK, in official capacity as Sheriff; County ofLos Angeles; J. Cohee; Georgia Sullivan-Huerta,Defendants-Appellees.
No. 97-56471.D.C. No. CV-97-02103-TJH.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 20, 1998.

Appeal from the United States District Court for the Central District of California Terry J. Hatter, Jr., District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Daryl Harmon, a California state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
The district court properly dismissed Harmon's action because his claims necessarily imply the invalidity of his conviction and Harmon has not demonstrated that his conviction has been invalidated.  See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); see also Trimble v. City of Santa Rosa, 49 F.3d 583, 585-86 (9th Cir.1995) (writ of habeas corpus is exclusive remedy for an illegal conviction).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4.  Accordingly, Harmon's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3